ACCEPTED
                                                                                                       07-17-00160-CR
                                                                                          SEVENTH COURT OF APPEALS
                                                                                                    AMARILLO, TEXAS
                                                                                                     8/3/2017 11:13 AM
                                                                                                      Vivian Long, Clerk


                                 APPELLATE No. 07-17-00160-CR

LADONNA JOHNSON                               §        IN THE COURT OF APPEALS
                                                                            FILED IN
                                              §                      7th COURT OF APPEALS
v.                                            §        OF THE SEVENTH AMARILLO, TEXAS
                                              §                      8/3/2017 11:13:50 AM
THE STATE OF TEXAS                            §        SUPREME JUDICIAL DISTRICT
                                                                          VIVIAN LONG
                                                                             CLERK
        MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW LADONNA JOHNSON, Appellant, by and through her counsel, David

Crook, and files this motion for an extension of 30 days in which to file the Appellant’s Brief. In

support of this motion, Appellant would show the Court the following:

                                              I.

        The Appellant was convicted in the 140th District Court of Lubbock County, Texas, of the

offense of Aggravated Assault-BI & DW in Cause No. 2015-406,494, styled State of Texas v.

Ladonna Johnson. The Appellant was assessed a punishment of 8 years TDCJ.

                                              II.

        The deadline for filing the appellate brief is August 28, 2017. Counsel for Appellant has

not requested any extensions prior to this request.

                                              III.

        Appellant's request for an extension is based upon the following facts: Counsel

needs to make a trip to Shreveport to visit his elderly mother. Also, Counsel has an upcoming

trial setting during the critical period.

                                              Prayer
                                                                                                 2

        WHEREFORE, appellant prays the Court grant this motion and extend the deadline for

filing the Appellant’s brief in Appellate No. 07-17-00160-CR to Wednesday, September 27,

2017.



                                                           Respectfully submitted,

                                                           Crook & Jordan

                                                           By: /s/David Crook
                                                           David Crook
                                                           PO Box 94590
                                                           Lubbock, TX 79493
                                                           SBN: 05109530
                                                           Telephone: (806) 744-2082
                                                           Fax: (806) 744-2083
                                                           E-Mail: dcrook@nts-online.net
                                                           Attorney for Appellant


                                  CERTIFICATE OF SERVICE
      This is to certify that a copy of the above-entitled and numbered motion has been served
on the attorney for Appellee, by e-mail on this the 3rd day of August, 2017.

                                                          /s/David Crook__________
                                                          DAVID CROOK
                                                          ATTORNEY FOR APPELLANT